

Exhibit 10.3




INSTRUMENT OF GRANT – STOCK OPTIONS


Valeant Pharmaceuticals International, Inc. (the “Company”), pursuant to its
2014 Omnibus Incentive Plan (the “Plan”), hereby grants to the Optionholder
named below an option to purchase the number of Common Shares set forth below
(the “Award”). This Award constitutes the equity award in the form of options to
purchase Common Shares set forth in the Optionholder's retention letter under
the Phase 2 AIP Retention Program. This Award is subject to all of the terms and
conditions as set forth herein (the “Agreement”) and in the Plan, which is
incorporated herein in its entirety. Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Plan. In the event of any
conflict between the terms in the Agreement and the Plan, the terms of the Plan
shall control. For the avoidance of doubt, any terms contained in the Agreement
but are not in the Plan shall not constitute a conflict and such terms in the
Agreement shall control.


Optionholder:
 
Equity Grant Date:
 
Number of Shares Subject to Option:
 
Exercise Price (Per Share):
$
Total Exercise Price:
$
Expiration Date:
 
 
 

Type of Grant:    ¨ Nonstatutory Stock Option
Exercise Schedule: Same as Vesting Schedule
Vesting Schedule: The option subject to this Award shall vest in accordance with
the following vesting schedule, provided that Optionholder is employed by the
Company or one of its affiliates on the applicable vesting date:

    -- 1/3rd of the shares vest on the first anniversary of the Equity Grant
Date.
-- 1/3rd of the shares vest on the second anniversary of the Equity Grant Date.
-- 1/3rd of the shares vest on the third anniversary of the Equity Grant Date.


Payment: By one or a combination of the following methods of payment (as
described in this Agreement):
¨
Cash or check

¨
Bank draft or money order payable to the Company

¨
Pursuant to a Regulation T program (cashless exercise) if the shares are
publicly traded

¨
Delivery of already-owned shares if the shares are publicly traded

¨
Net exercise

The details of your option are as follows:
1.VESTING.
(a)    In General. Subject to the provisions of the Plan and the limitations
contained herein, your option will vest as provided above, provided that, except
as provided in Section 1(b), vesting







--------------------------------------------------------------------------------




will cease upon the termination of your employment, and unvested options will be
forfeited (and, in the case of termination for Cause, your vested options will
also be forfeited).
(b)    Vesting Acceleration upon Termination. Notwithstanding the foregoing and
any other provisions of the Plan to the contrary, in the event that, prior to
the last date of Vesting Schedule, your employment is terminated by the Company
other than for Cause, and provided that you deliver a general release of claims
in a form reasonably acceptable to the Company within forty-five (45) days
following the date of your termination of employment (and do not revoke such
release), one-hundred percent (100%) of the Common Shares subject to your option
will vest as of the date of your termination of employment.
2.    NUMBER OF SHARES AND EXERCISE PRICE. The number of Common Shares subject
to your option and your exercise price per share referenced above may be
adjusted from time to time for capital adjustments.
3.    METHOD OF PAYMENT. Payment of the exercise price is due in full upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price of your option in cash or by check or in any other manner
permitted above, which may include one or more of the following:
(a)    Bank draft or money order payable to the Company.
(b)    Provided that at the time of exercise the Common Shares are publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Shares, results in either the receipt of cash
(or check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.
(c)    Provided that at the time of exercise the Common Shares are publicly
traded and quoted regularly in The Wall Street Journal, by delivery to the
Company (either by actual delivery or attestation) of already-owned Common
Shares either that you have held for the period required to avoid a charge to
the Company’s reported earnings (generally six (6) months) or that you did not
acquire, directly or indirectly from the Company, that are owned free and clear
of any liens, claims, encumbrances or security interests, and that are valued at
Market Price on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, shall include
delivery to the Company of your attestation of ownership of such Common Shares
in a form approved by the Company. Notwithstanding the foregoing, you may not
exercise your option by tender to the Company of Common Shares to the extent
such tender would violate the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.
(d)    By a “net exercise” arrangement pursuant to which the Company will reduce
the number of Common Shares issued upon exercise of your option by the largest
whole number of Common Shares with a Market Price that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from you to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
Common Shares to be issued; provided further, however, that Common Shares will
no longer be outstanding under your option and will not be exercisable
thereafter to the extent that (i) Common Shares are used to pay


2


    



--------------------------------------------------------------------------------




the exercise price pursuant to the “net exercise,” (ii) Common Shares are
delivered to you as a result of such exercise, and (iii) Common Shares are
withheld to satisfy tax withholding obligations.
4.    WHOLE SHARES. You may exercise your option only for whole Common Shares.
5.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the Common Shares
issuable upon such exercise are then registered under the Securities Act of 1934
as amended (the “Securities Act”) or, if such Common Shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act. The exercise of
your option also must comply with other applicable laws and regulations
governing your option, and you may not exercise your option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.
6.    TERM. You may not exercise your option before it becomes vested and
exercisable or after the expiration of its term. The term of your option
commences on the Equity Grant Date and, except as provided otherwise in Section
7(a) of the Plan, expires upon the earliest of the following:
(a)    the Expiration Date indicated above;
(b)    your termination of employment, in the event your employment is
terminated for Cause;
(c)    the Expiration Date indicated above, in the event your employment is
terminated due to your death;
(d)    three (3) months following your termination of employment for any reason
other than those specifically enumerated in this Section 6; provided, however,
that if, during any part such three (3) month period, your option is not
exercisable solely because of the condition set forth in Section 5, your option
shall not expire until the earlier of the Expiration Date or until it shall have
been exercisable for an aggregate period of three (3) months after termination
of your employment, as applicable.
7.    EXERCISE. You may exercise the vested portion of your option during its
term by delivering a notice (in a form designated by the Company) together with
the exercise price to the Company’s Plan administrator, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.
8.    TRANSFERABILITY.
(a)    Restrictions on Transfer. Your option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
your lifetime only by you; provided, however, that the Company’s Board of
Directors (the “Board”) may, in its sole discretion, permit you to transfer your
option in a manner consistent with applicable tax and securities laws upon your
request.
(b)    Domestic Relations Orders. Notwithstanding the foregoing, your option may
be transferred pursuant to a domestic relations order.


3


    



--------------------------------------------------------------------------------




(c)    Beneficiary Designation. Notwithstanding the foregoing, you may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of your
death, shall thereafter be entitled to exercise your option.
9.    CHANGE OF CONTROL. Upon the occurrence of a Change of Control, at the
election of the Company, your option shall either be (i) cancelled in exchange
for a cash payment based in the case of any merger transaction on the price
received by shareholders in the transaction constituting the Change of Control
or in the case of any other event that constitutes a Change of Control, the
Market Price of a Common Share on the date such Change of Control occurs (minus
the applicable exercise price per Common Share) or (ii) converted into options
in respect of the common stock of the acquiring entity (in a merger or
otherwise) on the basis of the relative values of such stock and the Common
Shares at the time of the Change of Control; provided that clause (ii) shall
only be applicable if the common stock of the acquiring entity is publicly
traded on an established securities market on the date on which such Change of
Control is effected.
10.    OPTION NOT A SERVICE CONTRACT. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company, or of the Company to continue your employment. In addition, nothing in
your option shall obligate the Company, their respective stockholders, boards of
directors or employees to continue any relationship that you might have as an
employee for the Company.
11.    WITHHOLDING OBLIGATIONS.
(a)    At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company, if
any, which arise in connection with the exercise of your option.
(b)    The Company shall withhold from fully vested Common Shares otherwise
issuable to you upon the exercise of your option a number of whole Common Shares
having a Market Price, determined by the Company as of the date of exercise,
equal to the minimum amount of tax required to be withheld by law (or such other
amount as may be permitted by applicable law and accounting standards). Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.
12.    NOTICES. Any notices provided for in your option or the Plan shall be
given in writing and shall be deemed effectively given upon your receipt or, in
the case of notices delivered by the Company to you, five (5) days after deposit
in the mail, postage prepaid, addressed to you at the last address you provided
to the Company.
13.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.


4


    



--------------------------------------------------------------------------------




14.    AMENDMENT. Nothing in this Agreement shall restrict the Company’s ability
to exercise its discretionary authority pursuant to Section 4 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your option. Without limiting the foregoing, the Board
(or appropriate committee thereof) reserves the right to change, by written
notice to you, the provisions of this Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change will be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.
15.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your option shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.
(c)    You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option and fully understand all provisions of your
option.
(d)    This Agreement will be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation or
otherwise, of all or substantially all of the business and/or assets of the
Company.
16.    GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control. The Board (or appropriate
committee thereof) will have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Board (or appropriate committee thereof) will be final and binding upon you, the
Company and all other interested persons. No member of the Board (or appropriate
committee thereof) will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
17.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries or other
similar terms used when calculating the employee’s benefits under any employee
benefit plan sponsored by the


5


    



--------------------------------------------------------------------------------




Company except as such plan otherwise expressly provides. The Company expressly
reserves its rights to amend, modify or terminate any of the Company’s employee
benefit plans.
18.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Province of Ontario and the laws
of Canada.
19.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner that will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.




6


    

